Citation Nr: 1454039	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, with verified service in Vietnam.  He died on July [redacted], 2005.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota as part of a specialized processing unit.  Jurisdiction was subsequently transferred back to the Muskogee, Oklahoma Regional Office (RO). 

In October 2012, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In April 2014, the Board remanded the claim for additional development.  The appellant also submitted additional evidence in September 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005; the immediate cause of death was multiple blunt trauma with Parkinson's disease listed as a significant condition contributing to death, but not resulting in the underlying immediate cause of death.

2.  The Veteran had active military service in the Republic of Vietnam from January 1967 to January 1968.

3.  The Veteran was diagnosed with Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).



II.  Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death because the Veteran's Parkinson's disease, a disease which she believes developed from his Agent Orange exposure, contributed to his inability to avoid his fatal car accident.  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1312; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1)(2014).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Service connection for Parkinson's disease is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e) (2014). 

Here, the Veteran was not service-connected for any disabilities prior to his death.  However, there is medical evidence that the Veteran suffered from a disability which was not yet service-connected, but which was incurred in active service and either caused or contributed substantially or materially to his cause of death.

There is verified evidence that the Veteran served in Vietnam from January 1967 to January 1968.  Accordingly, he is presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307 (a)(6)(iii).  

The Veteran died on July [redacted], 2005.  The Veteran's original death certificate (issued in August 2005) indicates that his immediate cause of death was multiple blunt trauma, with no other contributing causes listed.  The Veteran was involved in a three vehicle collision.  

An amended death certificate (issued in August 2013) indicates in Part I "Cause of Death" that the Veteran's immediate cause of death was multiple blunt trauma, with Part II indicating a medical history of Parkinson's disease which was a significant condition contributing to death, but not resulting in the underlying cause given in Part I.  

There are competing medical opinions regarding whether the Veteran's Parkinson's disease contributed to his death.  

In April 2014, the Board remanded the matter to obtain a medical opinion which addressed whether it is at least as likely as not that the Veteran's Parkinson's disease affected his ability to react quickly enough to avoid the motor vehicle accident that killed him in July 2005.  In July 2014, a VA clinician provided a medical opinion which stated that the Veteran's Parkinson's disease less than likely materially contributed to the Veteran's accidental death.  She reasoned that the evidence indicated that the Veteran's Parkinson's disease and related symptoms did not affect his ability to drive.  She relied heavily on the Veteran's treating neurologist who stated that the Veteran was well enough to drive and she considered, but rejected, the opinion from a registered nurse as speculative and general.  The Board finds this opinion to be probative in value.  The clinician considered the medical and lay evidence of record and provided a well-reasoned opinion.  

The Board notes that the Veteran's treating neurologist, Dr. J.E., submitted a letter in October 2010 which stated that she could not say that the Veteran's accident was due to his Parkinson's disease.  She noted that she did not have his records, but based on her best recollection, she did not think that his driving abilities were compromised by the disease.  The Board attaches minimal probative value to this opinion.  Although there is evidence that Dr. J.E. treated the Veteran from 2001 to 2005, Dr. J.E. admitted that she did not have the benefit of the Veteran's records when providing her opinion.  The most recent medical record associated with the claims folder is dated January 2005.  It is unclear as to whether the Veteran's symptoms had worsened by July 2005 (the time of the accident) from his last visit with Dr. J.E. 

The appellant submitted a private medical opinion from Dr. W.C., who knew the Veteran for many years, and who stated that due to the Veteran's Parkinson's disease, the Veteran could not have reacted in a manner sufficient to result in collision avoidance.  Therefore, he opined that the Veteran's Parkinson's disease was more likely than not a contributor of his death.  He noted the Veteran's symptoms leading up to his death, which included jerky movement, slow writhing movement, abnormal slowness of movement and difficulty in initiating movement.  He noted that he saw the Veteran two weeks before his death and relayed that the Veteran complained that his symptoms worsened in the heat and in the afternoon.  The Board finds this opinion to be of considerable probative value.  Dr. W.C. considered the Veteran's medical history and provided an opinion as to what he personally observed about the Veteran in the time leading up to his death.  

There is also lay evidence from the Veteran's son who worked with him on the day of the motor vehicle accident.  The son stated that the Veteran complained of his Parkinson's disease symptoms shortly before the end of the business day.  He stated that the Veteran initially requested to ride with him home due to his physical condition, but later changed his mind and decided to drive himself home.  The Board finds that this statement supports Dr. W.C.'s statement that the Veteran's symptoms were worse in the heat and in the afternoon.  The accident occurred in the afternoon on July [redacted], 2005.  

The Board finds the opposing medical opinions form the VA clinician and Dr. W.C. are of equal probative value.  Both were offered by medical professionals.  They appear to be based on the Veteran's medical history and other lay evidence.   Further, the amended death certificate lists Parkinson's disease as a significant condition which contributed to the Veteran's death.  In sum, the Board finds that the evidence in support of and against the Appellant's claim to be of equal probative value.  When the totality of the evidence supports the Appellant's claim or is in relative equipoise, the Appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, all elements for service connection for the cause of the Veteran's death have been met.  The Veteran had a service-connected disability for which he did not file a claim for during his lifetime, but was either the principal or contributory cause of the Veteran's death.  Service connection for the cause of the Veteran's death must therefore be granted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


